Citation Nr: 9926996	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected hypothyroidism, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1995 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for hypothyroidism, and assigned a 10 percent evaluation 
effective March 15, 1997.  A notice of disagreement was 
received in October 1997, and a statement of the case was 
issued in December 1997.  The appeal was completed with a 
substantive appeal filed in January 1998. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran service-connected hypothyroidism is 
manifested by subjective complaints, including fatigue; on 
examination, thyroid function tests were normal; the veteran 
has reported discontinued use of medication.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic 
Code 7903 (1998); Fenderson v. West, 12 Vet.App. 119 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
10 percent for his service-connected hypothyroidism.  The 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection, and, as 
such, the claim for the increased evaluation is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time. See Fenderson v. West, 12 Vet.App. 119 
(1999).  After reviewing the claims file, including the 
report of VA examination conducted in January 1998, the Board 
finds that the duty to assist the veteran has been met.  38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A review of the September 1997 rating decision reveals that 
service connection for hypothyroidism was established on the 
basis of aggravation.  In other words, the RO determined that 
the condition preexisted service and permanently worsened as 
a result of service.  The veteran was assigned a 10 percent 
evaluation from March 1997.  Assignment of this rating was 
essentially based on service medical records which documented 
pertinent symptoms, including fatigue, and which also showed 
treatment for this condition by medication.  The RO scheduled 
the veteran for a VA examination in connection with his 
service connection claim, but the claims file shows that the 
examination was never conducted.  In this regard, the RO 
reported that the veteran failed to report, and the veteran 
responded that he had not been able to report due to a change 
of residence.  At any rate, the assignment of the initial 
rating of 10 percent was made based solely on service medical 
records.  

The veteran did report for a VA examination in January 1998 
which showed that the veteran had been taking levothyroxine 
supplement, but discontinued in April 1997 due to lack of 
medical insurance.  The veteran reported complaints of cold 
intolerance, fatigue, headaches, constipation, hair loss, 
change in voice, lethargy, excess sleeplessness, mood 
changes, depression and irritability at times.  His weight 
was recorded at 170 pounds with a reported weight of 165 one 
year before.  The examiner found thyroid function test as 
normal for FTI and TSH at 4.98, and chemistry was 
unremarkable.  The impression was history of hypothyroidism, 
normal thyroid function tests at present with subjective 
symptoms of hypothyroidism.

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7903, 
hypothyroidism, a 10 percent disability evaluation requires 
that there be fatigability, or; continuous medication 
required for control.  A 30 percent disability evaluation 
requires fatigability, constipation, and mental sluggishness.  
A 60 percent disability evaluation requires muscular 
weakness, mental disturbance, and weight gain.

After reviewing the medical evidence of record, the Board 
finds that the 10 percent evaluation for the veteran's 
hypothyroidism was appropriate at the time of the September 
1997 rating decision.  The record at that time (service 
medical records) showed fatigue, headaches, some weight 
fluctuation, and use of medication.  Service medical records 
reference some complaints of depression and "spacing", but 
no constipation was not reported.  Based on such evidence, it 
would appear that the veteran's disability fell within the 
symptomatology contemplated by a 10 percent rating at the 
time of the initial grant of service connection.  The 
requirements listed under Diagnostic Code 7903 for the next 
higher rating of 30 percent were not met.  

Further, the January 1998 VA examination showed normal 
thyroid function tests with the veteran reporting subjective 
complaints of hypothyroidism and that he ceased taking his 
medication for his service connected disability due to lack 
of insurance.  There is thus no current objective medical 
evidence of fatigability, constipation, or mental 
sluggishness which would warrant an evaluation in excess of 
10 percent under Diagnostic Code 7903.  The veteran's 
contentions are not competent evidence to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against 
entitlement to assignment of an evaluation in excess of 10 
percent for hypothyroidism.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

